COURT OF APPEALS








 
 
COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
WILLIAM SAYA, JR.,                                         )
                                                                              )              
No.  08-04-00309-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
210th District Court
THE STATE OF TEXAS,                                     )
                                                                              )            of El Paso
County, Texas
Appellee.                           )
                                                                              )                
(TC# 980D08492)
                                                                              )
 
 
MEMORANDUM  OPINION
 




Appellant William
Saya, Jr. attempts to pursue an out-of-time appeal.  On October 29, 1998, Appellant plead
guilty to the offense of aggravated sexual assault of a child.  Appellant received deferred adjudication
pursuant to Article 42.12, '
5(a) of the Texas Code of Criminal Procedure and was placed on community
supervision for a period of 4 years, in accordance with the plea
agreement.  On October 11, 2002,
Appellant was adjudicated guilty and the trial court assessed punishment at 15
years=
imprisonment in the Institutional Division, Texas Department of Criminal
Justice.  On September 25, 2003,
Appellant filed an application for writ of habeas corpus under Article 11.07 of
the Texas Code of Criminal Procedure in the Court of Criminal Appeals.  On June 9, 2004, the Court of Criminal
Appeals remanded the matter to the trial court for resolution of facts in
Appellant=s
application and for entry of findings of fact and conclusions of law.  On August 25, 2004, the trial court
entered its findings of fact and conclusions of law, in which it recommended
that Appellant=s
petition for writ of habeas corpus be granted, but be limited to an out-of-time
appeal only as to the punishment phase of his adjudication of guilt.
On September 10,
2004, Appellant filed his notice of appeal with this Court.  In the notice of appeal, Appellant
states that the Court of Criminal Appeals issued an order giving him the opportunity
to pursue an out-of-time appeal.  By
letter dated November 24, 2004, the clerk of this Court informed Appellant of
our intent to dismiss the appeal for want of jurisdiction  because it appeared from the documents
on file that the trial court had recommended that Appellant be granted an
out-of-time appeal, but the Court of Criminal Appeals had not yet acted on this
recommendation, therefore Appellant=s
notice of appeal was premature.
On December 1,
2004, the trial court informed the Court that on November 10, 2004, the Court
of Criminal Appeals denied without written order Appellant=s application for writ of habeas
corpus.  The Court of Criminal
Appeals has exclusive jurisdiction to address any request for an out-of-time
appeal by an application for writ of habeas corpus.  See Tex.Code Crim.Proc.Ann. art. 11.07, '
5 (Vernon Supp. 2004-05).




A timely notice of
appeal is necessary to invoke the jurisdiction of this Court.  Olivo v. State, 918 S.W.2d 519, 522
(Tex.Crim.App. 1996); See Tex.R.App.P.
26.2(a).  Appellant=s notice of appeal was due almost two
years ago.  The Court of Criminal
Appeals has determined that Appellant is not entitled to an out-of-time
appeal.  Absent appellate
jurisdiction, we have no authority to take any action except to dismiss the
appeal.  Olivo, 918 S.W.2d at
523.  Accordingly, we dismiss the
appeal for want of jurisdiction.
 
 
                                                                                  

January
13, 2004                                              
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)